Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2022 has been entered.
 
Response to Amendments  
The amendment filed on 01/16/2022 has been entered. Claims 1 and 3 – 7 remain pending. The amendments to claim 1 find support in at least the original claim set and the first and second embodiment provided in the specification.
Specifically, the limitation that the second predetermined temperature is greater than the first predetermined temperature, though not explicitly stated in the instant invention, was reasonably conveyed to a person of ordinary skill in the art based on the examples provided in the first and second embodiment. 
Applicant’s amendments have overcome the previous rejection of claim 1 (and 3 – 7) under 112(a) and 112(b) rejection. The rejections are withdrawn. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 requires that the titanium powder be pure titanium or a titanium alloy. However, this appears to be redundant given that the preamble of claim 1 states “passivated titanium or titanium-alloy powder product”.  Therefore, it appears that claim 3 would not further narrow independent claim 1. Further clarification or correction is required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjurjo (US 5,227,195) as evidenced by Cameo Chemicals (NPL), in view of Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684)

Regarding claims 1 and 4 – 5, Sanjurjo teaches a method of coating a metal reactant with a halogen-containing reactant via fluidized bed reaction (meeting the claimed limitation of fluidized bed reactor) [Fig 1, Title]. Sanjurjo teaches that the metal reactant can be titanium (meeting the claimed limitation of titanium powder) [Col 6, line 8 – 15] and that the halogen-containing reactant is a metal halide (meeting the claimed limitation of metal halide) [Col 7, line 26 – 35]. Sanjurjo teaches that the bed reactor is also fluidized with a gaseous mixture [Col 2, line 28 – 29] in which gaseous mixture includes a carrier gas which can be argon (meeting the claimed limitation of dry argon) and the halogen-containing reactant [Col 11, line 9].
Sanjurjo teaches that the titanium powder is placed in the fluidized bed reactor and the gaseous mixture (i.e. vaporized metal halide and argon) [Col 7, line 36 – 42] is flowed through the titanium powder to fluidize it (meeting the claimed limitation that there is no liquid medium or organic solvent) in a first reaction zone of a reactor [Col 6, line 35 – 45] (meeting the claimed limitation of initiating a fluidized bed reactor) to obtain a coated powder (meeting the claimed limitation of cooling to obtain metal halide oxygen-free passivated titanium powder) [Col 6, line 47 – 63] 
Sanjurjo teaches that the reaction/residence time can be from 0.1 second to 100 minutes, which overlaps with the claimed range [Col 7, line 3 – 8]. Sanjurjo further teaches that the metal of the metal halide can be vanadium and that the halide can be chloride, wherein the number of chloride can be equivalent to the oxidation state(s) of vanadium, which are +2, +3, +4, and +5 [Col 7, line 26 – 36] (meeting the claimed limitation of VCl4 as the metal halide). 
4 to be anhydrous given that metal halides are highly reactive and would react with water if present, as evidenced by carrier gas being argon gas (i.e. an inert gas) and as evidenced by Cameo Chemicals which shows that VCl4 is extremely reactive with water.  

Sanjurjo teaches that the first reaction zone is at a temperature range of 200 – 1000°C, which overlaps with the claimed range of claim 5. Furthermore, the boiling/vaporization point of VCl4 is approximately 154°C, as evidenced by Cameo Chemicals. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have set the heating temperature for the the halogen-containing reactant (i.e. metal halide) to a temperature of 154°C or above, which overlaps with the claimed range of claim 4, given that this is the boiling/vaporization point of VCl4. 

While Sanjurjo does not explicitly teach the flow rate of the gaseous mixture into the fluidized bed, given that the flow rate required for the fluidized bed reactor would depend upon the size of the reactor itself, it would have been obvious to a person of ordinary skill in the art to have optimized the gas flow rate depending upon the size of reactor used. 
Routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of criticality or unexpected results. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Alter, 220 F.2d 454, 456 (CCPA 1955) (See MPEP 2144.05 II)
In regards the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Sanjurjo does not explicitly teach a gasifier, a mass ratio of powder to metal halide, a volume ratio of metal halide to dry argon, or molding or sintering the powder product.

Rollick teaches a similar method of making vapor deposited oxygen scavenging particles, which the oxygen scavenging particles are metal halides [0030] that includes a fluidized bed and sublimator/vaporizer (interpreted as the gasifier as claimed) [title, Fig 1]. Rollick teaches that the method includes contacting an oxidizable component with an activating component and depositing the activating component (i.e. metal halide) onto the oxidizable component (metal powder) [0029]. The metal halide is placed in a vaporizer/sublimator prior to introduction into the fluidized bed [0059, 0061, Fig 1 (1d)] and the gaseous metal halide is introduced into the fluidized bed with inert gas (i.e. nitrogen) as a carrier gas [Fig 1]. Rollick teaches that the amount/ratio of oxidizable component (metal powder) to metal halide depends upon the desired amount of metal halide in the final product, and can be determined by trial and error [0055], Rollick further teaches an example in which the weight ratio of oxidizable component to metal halide is approximately 90:10, which falls within the claimed range. [0118] 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Sanjurjo and included a sublime/vaporizer attached to the fluidized bed as taught by Rollick, in order to sublime/vaporize the metal halide of Sanjurjo and then combine it with argon, prior to fluidizing the titanium powder. Given that Sanjurjo teaches that the metal halide is vaporized prior to fluidizing the titanium powder, a person of ordinary skill in the art would have a reasonable expectation of success in the combining the sublime/vaporizer of Rollick with the fluidized bed reactor of Sanjurjo. 
prima facie case of obviousness (See MPEP 2143 A). 

Sanjurjo in view of Rollick do not teach the argon/inert air to metal halide gas volume ratio and  using the particles in a molding and sintering operation.


Rollick teaches that it is advantageous to use the gaseous vapor stream to fluidize the bed and that depending upon the amount of activating component, the vapor stream may be supplemented with an inert gas to maintain the fluidized nature of the bed [0060]. Likewise, Arai teaches a similar process of fluidizing a bed of particles with an activating gas [Abstract, Fig 1]. Arai discloses that the fluidizing gas is supplied at sufficient velocity to maintain fluidization (similar to Rollick). Arai also discloses that if the velocity is too low, the fluidized bed will have a poor temperature distribution, but if the velocity is too high an excess in gas consumption will occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Sanjurjo in view of Rollick and optimized the amount inert gas used with sublimed/vaporized metal halide (i.e. the ratio of inert gas to metal halide) in order to ensure sufficient fluidization of the bed without causing excess gas consumption, as taught by Arai. Routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of criticality or unexpected results. “[D]iscovery of an optimum value of a result effective variable in a In re Alter, 220 F.2d 454, 456 (CCPA 1955) (See MPEP 2144.05 II)

Sanjurjo in view of Rollick and Arai does not teach using the particles in a molding and sintering operation.

Moxson teaches a method of producing a titanium articles from a powder including the steps of compacting (interpreted as molding as claimed) and sintering [Abstract]. Moxson discloses that reducing oxidation of the powder during heating and sintering is beneficial for mechanical properties [0013]. Moxson further teaches the step of consolidating the powder (meeting the claimed limitation of molding into a green body with powder metallurgy technology) [0021] followed by heating the green compact to a temperature of around 100 – 250°C (interpreted as the temperature rise treatment as claimed step 5) [0022] and finally sintering the green compact in a vacuum at a temperature of around 1000 – 1350°C, which overlaps with the claimed temperature range, for at least 30 min, which overlaps with the claimed time range [0026]. Moxson teaches that this method can help achieve low porosity, high-density titanium structures in a cost-effective, one-run heating and sintering method [0014, 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method/powder of Sanjurjo in view of Rollick and Arai and combined it with the method of producing a titanium article beginning with a powder blend, as taught by Moxson. As disclosed by Moxson, the method allows for the production of near theoretical density titanium articles in a cost-effective method. 
It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of 

Regarding claim 3, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Sanjurjo teaches that the titanium can be the metal selected for coating with a halogen-containing reactant [Col 6, line 8 – 15], which meets the claimed limitation of pure titanium powder.

Regarding claim 6, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Moxson teaches that the green compact can be formed by die pressing [0030], meeting the claimed limitation of wherein the powder metallurgy technology is die forming. 
 
Regarding claim 7, Sanjurjo in view of Rollick, Arai, and Moxson teaches the invention as applied above in claim 1. Moxson teaches that the green compact is heated to 100 – 250°C, which overlaps with the claimed temperature, at a rate of less than or equal 15°C/min, which overlaps with the claimed heating rate, and then is held at the temperature range for 10 – 360 minutes, which overlaps with the clamed heating time [0031]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments and arguments thereto, filed 01/16/2022 have overcome the previous rejection of Rollick (US2010/0068379) in view of Sanjurjo (US 5,227,195) and Arai (US 4,892,759), and in further view of Moxson (US2015/0328684). The examiner agrees that Rollick teaches/suggests that the 
However, upon further consideration, a new rejection is made of claims 1 and 3 – 7 under 103 in view of Sanjurjo (US 5,227,195) as evidenced by Cameo Chemicals (NPL), Rollick (US2010/0068379) and Arai (US 4,892,759), and further in view of Moxson (US2015/0328684). 

	Furthermore, applicant argues that Rollick, Sanjurjo, Arai nor Moxson teaches that argon is used to ensure an oxygen-free environment and therefore, the claimed invention is novel and nonobvious over the prior art. This is respectfully not found persuasive. 
	First, nitrogen and argon are well known inert gasses and these gases are often used to prevent reaction between the atmosphere and other parts of a process, specifically because they are inert. Furthermore, Sanjurjo teaches that the gaseous mixture used to fluidize the bed of titanium powder is a carrier gas and a metal halide [Col 7, line 37 – 42] and that the carrier gas can be argon. Therefore, the gas flow through the fluidized bed would be an inert gas and metal halide, meeting the claimed limitation of oxygen-free. It is also noted that an oxygen-free environment is not commensurate in scope with the claims. 
Furthermore, applicant points to an example in which the gas in a reaction zone above the powder is kept at 1000°C while the powder is heated to 600°C which is different from the claimed limitation of the second predetermined temperature being greater than the first predetermined temperature. This is respectfully not found persuasive. Firstly, the gas area that applicant is referring to is not the gas flow/gas area in Sanjurjo that meets the claimed limitation. Additionally, the example that applicant points to, in which ammonia is flown into the reactor, is a different embodiment of Sanjurjo than the embodiment that read of the claims. The examiner pointed to this embodiment to show that Sanjurjo readily appreciates argon to be a potential carrier gas for use with a metal halide. The prior art 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2009/0120239 – Method of producing titanium powder by fluidizing titanium powder with metal halide (TiCl4) and argon
RU1802752 – Method for cladding metal powders by fluidizing them with metal halide and hydrogen


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735